Citation Nr: 9907186	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1944 to November 
1945.  He died on July [redacted], 1993, at the age of 77 
years.  The appellant is the veteran's widow.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT

1.  At the time of the veteran's death in July 1993, service 
connection was in effect for shell fragment wound, incomplete 
paralysis of the left sciatic nerve, evaluated as 40 percent 
disabling; shell fragment wound injury of the left thigh, 
posterior and lateral aspect, evaluated as 20 percent 
disabling; mild coccygodynia, evaluated as 10 percent 
disabling; and left thigh shell fragment wound residuals, 
evaluated as noncompensably disabling.  

2.  The official certificate of death listed the immediate 
cause of the veteran's death as chronic renal failure due to 
or as a consequence of diabetes mellitus.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death is not accompanied by any 
medical evidence in support of her claim.

4.  The claim for service connection for the cause of the 
veteran's death is not plausible.

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded. 38 U.S.C.A. §§ 1110, 
1310; 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from January 1944 to November 
1945.  He died on July [redacted], 1993, at the age of 77 
years.   

At the time of the veteran's death, service connection had 
been in effect since December 1946 for shell fragment wound, 
incomplete paralysis of the left sciatic nerve, evaluated as 
40 percent disabling; shell fragment wound injury of the left 
thigh, posterior and lateral aspect, evaluated as 20 percent 
disabling; mild coccygodynia, evaluated as 10 percent 
disabling; and left thigh shell fragment wound residuals, 
evaluated as noncompensably disabling.  The official 
certificate of death listed the immediate cause of the 
veteran's death as chronic renal failure, due to or as a 
consequence of diabetes mellitus.  An autopsy was not 
conducted.

Service medical records are negative for complaints, 
findings, or diagnosis related to diabetes mellitus or renal 
failure.  Clinical records show the veteran sustained 
shrapnel injuries in August 1944 and was separated from 
active service on a Certificate of Disability for Discharge 
in November 1945.  The final diagnoses cited at that time 
were penetrating shrapnel wound of the posterior aspect of 
the left thigh, paralysis of the left sciatic nerve as a 
result of the shrapnel wound, with additional diagnoses noted 
of mild coccygodynia, and hernia of the right tibialis 
anticus muscle.  

Service connection was granted by a rating action in December 
1946 for the disabilities previously described, evaluated as 
noted above.  Following a VA examination in December 1948 the 
evaluations assigned to the veteran's service-connected 
disabilities were confirmed. 

Of record are private medical records dating from June 1978 
which reflect diabetes mellitus.  In April 1980 the veteran 
was noted to have hypertensive vascular disease.  When he was 
hospitalized in August 1984 the diagnoses were transient 
ischemic attack, with possible embolic cerebrovascular 
accident, hypertensive heart disease, diabetes mellitus, 
paroxysmal atrial fibrillation, and chronic obstructive 
pulmonary disease (COPD).  

The veteran was seen in March 1986 with complaints of left 
leg pain radiating from the buttocks to the medial and 
anterior thigh.  The diagnosis was left side sciatic 
irritation with chronic left foot drop.  It was considered 
possible that the irritation in his sciatic nerve, hip and 
buttock were all secondary to his abnormal gait for which a 
brace was prescribed.  Increased rating for the veteran's 
service-connected disabilities was denied by a confirmed 
rating decision in May 1986.  

In August 1987 the veteran underwent amputation of the left 
fifth toe due to neuropathic ulcer.  At that time it was 
recorded that in addition to his diabetic neuropathy, the 
veteran's sciatic nerve injury and foot drop probably 
accounted in part for the ulcer, by producing an inversion of 
the foot resulting in his walking on the lateral aspect of 
the foot.  

When the veteran was again hospitalized in May 1993 it was 
noted he had a long history of diabetes, hypertension, 
peripheral vascular disease and history of increasingly 
severe rest pain in the left foot with imminent breakdown.  
Also noted was a history of stroke.  It was recorded he 
entered the hospital because of severe ischemia in the left 
leg.  Angiography demonstrated mild to moderate stenosis in 
the common iliac artery with some mild stenosis of the 
external iliac artery.  He had moderately diffuse disease in 
the superficial femoral artery with occlusion of the 
popliteal, and proximal anterior tibial, proximal peroneal 
arteries, and most of the posterior tibial artery.  The 
veteran also developed moderate acute renal failure after his 
angiogram, which was considered to be related in part to his 
underlying chronic renal disease, but also a reflection of 
his angiogram.  The veteran underwent femoral-to-peroneal 
bypass graft in order to salvage the left lower extremity.  
His postoperative course was complicated by ventilatory 
problems and gradually increasing renal failure.  For a 
period of two months the veteran was treated in intensive 
care due to respiratory failure requiring a ventilator.  
Inasmuch as his respiratory problems were complicated by 
extra fluid in the body, frequent dialysis was initiated, but 
the veteran continued to experience respiratory failure.  In 
July 1993 it was decided after consultation with the veteran 
and his family to terminate dialysis allowing the veteran to 
return home with hospice care.  At the time of discharge from 
the hospital it was considered that his death was inevitable 
and near at hand.  

The appellant testified at a personal hearing at the RO in 
September 1996.  She expressed her conviction that the 
veteran's death was related to his service-connected 
disability of the left lower extremity, inasmuch as renal 
failure developed after the angiogram for problems related to 
the left leg.  She believed that the veteran's left leg 
vascular problems were caused by his service-connected 
injuries, inasmuch as he did not seem to have circulation 
problems in his other limbs.  The appellant planned to seek a 
statement from the veteran's private physician regarding a 
possible relationship between his service-connected 
disability and his death.  The record indicates that no 
additional evidence was received following the hearing.  


Analysis

When any veteran dies from a service connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 1991).  Under the applicable criteria, 
a death will be considered to result from a service connected 
disability when the evidence establishes that disability 
incurred in or aggravated by service either caused, or 
contributed substantially or materially to the veteran's 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause of 
death, it must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  It must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.  

Service connected diseases involving active processes 
affecting vital organs are given careful consideration as 
contributory causes of death, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would have rendered 
the veteran materially less capable of resisting the effects 
of other disease primarily causing death.  Id.  The law also 
recognizes that there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration is given as to whether 
there may be a reasonable basis for holding that a service-
connected disability was of such severity as to have a 
material influence in accelerating death, particularly where 
the service-connected disability affected a vital organ and 
was of itself of a progressive and debilitating nature.  Id.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1153 (West 1991).  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include diabetes 
mellitus, and cardiovascular renal disease including 
hypertension, became manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
the chronic disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309.  

The law also provides that disability which is proximately 
due to or the result of a service-connected disability shall 
be service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition. Id.

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the appellant has presented a well grounded claim; 
that is, a claim which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim as any such additional development would be futile.  
Murphy v.  Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
claim is not well grounded.  To sustain a well grounded 
claim, the claimant must provide evidence demonstrating that 
the claim is plausible; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  The 
determination of whether a claim is well grounded is legal in 
nature.  King v. Brown, 5 Vet.App. 19 (1993).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995). With regard to secondary service 
connection a well-grounded claim requires competent medical 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disorder.  
Jones v. Brown, 7 Vet.App. 134 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence.) The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown,  
7 Vet.App. 498 (1995). 

In this case service medical records are negative for 
complaints, findings, or diagnosis related to diabetes 
mellitus or renal failure, the disorders which are shown to 
have been the immediate causes of the veteran's death.  The 
earliest medical evidence of diabetes and renal failure, 
which is of record, dates from many years after the veteran's 
discharge from active service, and well after the presumptive 
period of one year following separation.  Moreover, the 
record is devoid of objective medical evidence to demonstrate 
an etiological relationship between either of these 
disorders, which caused the veteran's death and any symptoms 
or events noted in service.  In fact the appellant does not 
argue that either diabetes mellitus or renal failure is 
directly service-connected.  

Rather, the appellant bases her claim on the contention that 
the angiogram conducted in July 1993, which was associated 
with the development of renal failure, was required for 
treatment of the effects of the veteran's service-connected 
disabilities.  Specifically, she has opined that the vascular 
deficiency which necessitated the angiogram was a direct 
result of the service-connected conditions.  The record does 
not reveal any medical evidence to support this lay opinion.  
The report of the veteran's final hospitalization stated that 
the acute renal failure which developed after the angiogram 
was related to chronic underlying renal disease as well as 
being a reflection of the angiogram itself.  Furthermore, 
there is no medical evidence or opinion to demonstrate a 
nexus between the veteran's service-connected disabilities, 
partial left sciatic nerve paralysis, residuals of shell 
fragment wounds to the left thigh and coccygodynia, and 
either his vascular problems or the cause of his death.

The veteran's service-connected disabilities had been stable 
since shortly after his discharge from service.  They were 
not of a progressive nature and did not affect any vital 
organ.  The record reveals no medical evidence to indicate 
that the service-connected disabilities had a material 
influence in accelerating death.  

Although evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
appellant regarding an etiological link between the service-
connected disabilities and the veteran's death, because lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer opinions concerning medical 
causation. Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of any medical evidence 
or opinion to support the appellant's contentions, the claim 
for service connection for the cause of the veteran's death 
is not plausible.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well-grounded.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals
